FILED

UNITED sTATEs DISTRICT CoURT FEB _ 2 2012

FOR THE DISTRICT 0F COLUMBIA
Oterk, U.S. District & Bankruptcy

DUANE R_ OLSON, ) Courts forthe District of Columbia

Plaintiff, §
v. j Civil Action No.  

UNITED STATES OF AMERICA, et al., §

Defendants. j
MEMORANDUM OPINION

This matter is before the Court on the plaintiff s application to proceed in forma pauperis
and his pro se complaint. The Court will grant the application and dismiss the complaint.
l The plaintiff "was arrested, prosecuted, convicted, and punished for conduct alleged and
found to be in violation of Title 2l, United States Code, Section 84l(a)(l)." Compl. ll 8 (internal
quotation marks omitted); see United States v. Olson, 978 F.2d 1422, 1473 (7th Cir. 1992)
(affirming convictions of conspiracy to distribute cocaine and possessing with intent to distribute
cocaine in violation of 2l U.S.C. §§ 84l(a)(l) and sentence to 324 months’ imprisonment). He
since has been released "[a]fter serving 20 years and 6-months in various federal prisons,"
Compl. ll l2, and he remains "under the jurisdiction of the [A]ttorney [G]eneral of the United
States and the Federal Bureau of Prisons until january 02, 2014," ia'. ll l3. According to the
plaintiff, the federal government "exceeded [its] . . . authority to arrest, prosecute, convict, and
impose" a prison sentence, ia’. ll 49, because the statute under which he was prosecuted did not
authorize such actions, see ia’. ll1l49-50, 52, 54, 6l. The plaintiff demands a declaratory
judgment, see ia'. llll 74-75, and injunctive relief, z`a’. llll 76-86.

The plaintiff’ s challenge to the government’s jurisdiction properly is construed as a

motion under 28 U.S.C. § 2255 to vacate, set aside or correct his sentence. See Taylor v. U.S.

Ba'. of Parole, l94 F.2d 882, 883 (D.C. Cir. l952) (stating that an attack on the constitutionality
of the statute under which a defendant was convicted and sentenced is properly pursued by
motion under 28 U.S.C. § 2255). Such a motion must be filed in the court which imposed the
sentence, and the plaintiff may avoid this process only if the remedy is found to be inadequate or
ineffective. See 28 U.S.C. § 2255(€). The plaintiffs lack of success in raising the same
challenge in previous § 2255 motion. see Compl. ll 90, does not render the remedy inadequate or
ineffective. See Boyer v. Conaboy, 983 F. Supp. 4, 8 (D.D.C. l997).

The court will dismiss the complaint for lack of subject matter jurisdiction and it will be

dismissed. An Order accompanies this Memorandum Opinion.

W/

U 1ted St j)istrict Judge
j 6,0;/},¢,7

DATE; l/}l/)'i/